Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach all of the structural features of the single implant for bone fixation including an elongate body having a length, a longitudinal axis, a distal end, a proximal end, and a cross-section transverse to the longitudinal axis, the transverse cross-section having an inner circular portion and exactly four ribs, each of the four ribs extending radially outward from the inner circular portion, each of the four ribs having a rectilinear overall cross-sectional profile, being about 1 mm to about 5 mm wide and about 2 mm to about 8 mm high, the ribs being evenly spaced around the inner circular portion, extending at least partially along the length of the elongate body and having a taper at their distal ends, the elongate body comprises square fenestrations located at least near the distal ends of the ribs and configured to allow for bony through-growth, the fenestrations being between about 1 mm and about 5 mm in width, the elongate body having a central lumen extending from the proximal end to the distal end and sized to closely fit over a guide pin, the elongate body having a length between about 20 mm and about 90 mm and an inscribed diameter between about 3 mm and about 14 mm, the inner circular portion and the ribs being made of a metal or a metal alloy and being integrally formed, the elongate body being configured to be implanted across a sacroiliac joint and having an outer surface that is porous, and the elongate body being configured to be impacted into place during implantation. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-23, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0238093 to Mauldin et al.
As to Claim 3, Mauldin discloses an implant (70) for bone fixation [0095, 0126]. The implant comprises an elongate body (formed by 74) having a longitudinal axis (Fig. 4A), a distal end (43), a proximal end (41), and a cross- section transverse to the longitudinal axis (implant of Fig. 7A), the transverse cross-section having an inner circular portion (78) and at least one rib (legs described in [0136]) extending radially outward from the inner circular portion (Fig. 7A).
As to Claim 4, Mauldin discloses an implant wherein the elongate body is configured to be implanted across a sacroiliac joint [0095].
As to Claim 5, Mauldin discloses an implant wherein the at least one rib extends along a full length of the elongate body [0136].
As to Claim 6, Mauldin discloses an implant wherein the at least one rib extends only partially along a length of the elongate body (rib along 72 shorter than rib along 76, Fig. 4E).
As to Claim 7, Mauldin discloses an implant wherein the transverse cross-section has a plurality of ribs extending radially outward from the inner circular portion (Fig. 7A and [0136]).
As to Claim 8, Mauldin discloses an implant wherein the transverse cross-section has exactly three ribs, and wherein the three ribs are evenly spaced around the inner circular portion (Fig. 7A). 
As to Claim 9, Mauldin discloses an implant wherein the transverse cross-section has exactly four ribs, and wherein the four ribs are evenly spaced around the inner circular portion (Fig. 7D). 
Claim 10, Mauldin discloses an implant wherein the at least one rib has a rectilinear overall cross- sectional profile (Fig. 7C). 
As to Claim 11, Mauldin discloses an implant wherein the at least one rib has a cross-sectional profile that is at least partially rounded (rounded edges of ribs seen in Fig. 7A). 
As to Claim 12, Mauldin discloses an implant wherein the at least one rib is about 1-5 mm wide and 2-8 mm high [0098-0099, 0134, 0155]
As to Claim 13, Mauldin discloses an implant wherein the elongate body includes a central lumen (78) extending from the proximal end to the distal end [0126, 0132].  
As to Claim 14, Mauldin discloses an implant wherein the central lumen is sized to closely fit over a guide pin [0132]. 
As to Claim 15, Mauldin discloses an implant wherein the distal end of the at least one rib is tapered (rounded edges of ribs seen in Fig. 7A).
As to Claim 16, Mauldin discloses an implant wherein the elongate body is configured to be impacted into place during implantation [0097].  
As to Claim 17, Mauldin discloses an implant wherein the distal end of the elongate body is provided with cutting edges (76) configured to cut through bone [0126-0127].
As to Claim 18, Mauldin discloses an implant wherein the at least one rib is integrally formed with the inner circular portion [0136].
As to Claim 19, Mauldin discloses an implant wherein the elongate body is made of a metal or a metal alloy [0097].
As to Claim 20, Mauldin discloses an implant wherein the elongate body has a surface that is porous [0105-0106].
As to Claim 21, Mauldin discloses an implant wherein the implant is manufactured via 3-D printing or other additive manufacturing process [0162]. 
Claim 22, Mauldin discloses an implant wherein the elongate body comprises fenestrations (80) located on its distal end configured to allow for bony through-growth [0103, 0128]. 
As to Claim 23, Mauldin discloses an implant wherein the fenestrations (80) are located on the at least one rib [0128].
As to Claim 26, Mauldin discloses an implant wherein the elongate body has a length between about 20 mm and 90 mm [0098-0099, 0134, 0155].
As to Claim 27, Mauldin discloses an implant wherein the elongate body has an inscribed diameter between about 3 mm and 14 mm [0098-0099, 0134, 0155].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0238093 to Mauldin et al. in view of U.S. Patent Pub. No. 2005/0216082 to Wilson et al.
Claims 24 and 25, Mauldin discloses the claimed invention except for wherein the fenestrations are square and wherein the fenestrations are between about 1-5 mm in width.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fenestrations are between about 1-5 mm in width since Mauldin discloses general conditions in [0098-0099, 0134, and 0155], and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Wilson discloses an implant (20) wherein the fenestrations (40) are square [0027] in order to allow for bone ingrowth at locations as desired along the implant [0027].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for bone fixation of Mauldin with the fenestration modification of Wilson in order to allow for bone ingrowth at locations as desired along the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775